Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/15/2021 have been considered here.

Status of Claims
The amendments and arguments filed on 12/16/2021 are acknowledged and have been fully considered.  Claims 14-15, 17, and 19-20 are now pending.  Claims 1-13, 16, 18, and 21-22 are canceled; claim 14 is amended. 
Claims 14-15, 17, and 19-20 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20160193249 A1 (Tour, 2016; US PGPUB of JP 2016-529310; as submitted on IDS of 05/22/2020) in view of US PGPUB 20130216581 A1 (Fahmy, 2013; as submitted on IDS of 05/22/2020) as evidenced by NPL1 (Shen et al., 2020; as referenced on PTO-892 of 01/21/2021) and NPL2 (screenshot of https://www.mayoclinic.org/diseases-conditions/crohns-disease/symptoms-causes/syc-20353304, 2020; as referenced on PTO-892 of 01/21/2021).

In regards to claims 14, Tour teaches a method of treating an inflammatory disease by administering a carbon material (see Tour, abs). The carbon material includes graphene quantum dots or graphene oxide, among others (see Tour, paragraph 0005). The carbon materials are in the form of nanomaterial with diameters ranging from about 1nm to about 10nm (see Tour, paragraph 0042). Further, Tour teaches that the carbon material is oxidized via a plurality of functional groups, such as carboxyl groups, oxides, or hydroxyl groups (see Tour, paragraph 0007), which meets the definition of a graphene oxide as described in the specification as filed, page 5, lines 3-6. 
In regards to claim 17, Tour teaches that the carbon materials are in the form of nanomaterial with diameters ranging from about 1nm to about 10nm (see Tour, paragraph 0042). MPEP 2144.05 states that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”, thus there is a prima facie case of obviousness as it would be obvious to one with ordinary skill in the art at the time of the effective filing date that carbon nanomaterial with a diameter of 10nm would not produce results that would be significantly different than carbon nanomaterial with a diameter of 15nm.
In regards to claims 19, Tour teaches that the carbon materials are in the form of nanomaterial with diameters ranging from about 1nm to about 10nm (see Tour, paragraph 0042). Further, according to the teachings of Tour, the graphene quantum dot is an oxidized graphene quantum dot (see Tour, paragraph 0058) and NPL1 teaches that a graphene oxidized quantum dot has a thickness of about 3nm (see NPL1, abstract). 
In regards to claim 20, Tour teaches that the composition inhibits the production of pro-inflammatory cytokines such as IFN-γ (see Tour, paragraph 0084). 	

Tour is silent on the method being used to treat Crohn’s disease or ulcerative colitis.

In regards to claim 14, Fahmy teaches a carbon nanotube-based composition for activating immune responses (see Fahmy, paragraph 0014). Fahmy teaches that carbon nano-tubes are graphene structures in a cylindrical shape (see Fahmy, paragraph 0070) which function as high surface area scaffolds for the attachment of antigens and/or T cell ligands (see Fahmy, abstract). The antigens may be of any autoimmune or inflammatory disease such as rheumatoid arthritis, diabetes mellitus, multiple sclerosis, myasthenia gravis, scleroderma, Sjogren’s syndrome, ulcerative colitis, Crohn’s disease, systemic lupus erythematosus, and autoimmune thyroiditis, among others (see Fahmy, paragraph 0116). 
In regards to claim 15, Fahmy teaches that the composition is used to treat Crohn’s disease, as such it would lead to recovering from or treating the symptoms of Crohn’s disease, including diarrhea, blood in stool, and weight loss (see NPL2).
In regards to claim 20, Fahmy teaches that the composition activates T cells, increasing their proliferation, cytokine production, differentiation, effector functions and/or survival (see Fahmy, paragraph 0195). 

It would be obvious to one with ordinary skill in the art at the time of the effective filing date to use the teachings of Tour and Fahmy to formulate a method of using carbon nanomaterials, such as graphene quantum dots or graphene oxide, of Tour and attaching the t cell ligands and/or antigens of Fahmy to treat Crohn’s disease and ulcerative colitis, as taught by Fahmy (see Fahmy, paragraph 0116) as both teach similar methods of treating several inflammatory diseases. One with ordinary skill in the art at the time of the effective filing date would be motivated to combine the use of carbon nanomaterials to treat inflammatory disease as taught in Tour with the attachment of t cell ligands and/or antigens as taught by Fahmy to treat inflammatory diseases such as Crohn’s disease and ulcerative colitis and their symptoms according to the methods of attaching t cell ligands/antigens (see Fahmy, paragraphs 0076-0078) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.


Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 

Claim Rejections - 35 USC § 103
In regards to applicant’s argument that neither Tour nor Fahmy teaches that the nano-GO or GQD is the active ingredient, examiner points out that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. As the prior art renders obvious the instant composition, a person of ordinary skill in the art would reasonably expect the same composition to have the same properties as instantly claimed. Further, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). In the instant case, the combination of Tour and Fahmy teaches  the use of carbon nanomaterials, such as graphene quantum dots or graphene oxide, of Tour and attaching the t cell ligands and/or antigens of Fahmy to treat Crohn’s disease and ulcerative colitis, as taught by Fahmy (see Fahmy, paragraph 0116). One with ordinary skill in the art at the time of the effective filing date would be motivated to combine the use of carbon nanomaterials to treat inflammatory disease as taught in Tour with the attachment of t cell ligands and/or antigens as taught by Fahmy to treat inflammatory diseases such as Crohn’s disease and ulcerative colitis and their symptoms according to the methods of attaching t cell ligands/antigens (see Fahmy, paragraphs 0076-0078) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

In regards to applicant’s argument that neither Tour nor Fahmy specifically describe the anti-inflammatory effect of nano-GO or GQD and that the present invention is the first to have found the therapeutic effect of the nano-GO or GQD on the inflammatory bowel disease and that the nano-GO or GQD has a different structure/property from PEG-HCC or carbon nanotubes, examiner points out that as written, the only limitation of the claims is that the nano-GO or GQD is administered as an active ingredient, which the references of Tour and Tour in view of Fahmy do teach. Further, the claims recite the open transition “comprising” which does not limit the steps to exclude other steps such as administering the PEG-HCC. Tour teaches a method of treating an inflammatory disease by administering a carbon material (see Tour, abs). The carbon material includes graphene quantum dots or graphene oxide, among others (see Tour, paragraph 0005). The carbon materials are in the form of nanomaterial with diameters ranging from about 1nm to about 10nm (see Tour, paragraph 0042). Further, Tour teaches that the carbon material is oxidized via a plurality of functional groups, such as carboxyl groups, oxides, or hydroxyl groups (see Tour, paragraph 0007), which meets the definition of a graphene oxide as described in the specification as filed, page 5, lines 3-6. 
Further, in regards to the argument against Tour and Fahmy individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Also, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the rejection was made with Tour in view of Fahmy, and thus it would be obvious to one with ordinary skill in the art at the time of the effective filing date to use the teachings of Tour and Fahmy to formulate a method of using carbon nanomaterials, such as graphene quantum dots or graphene oxide, of Tour and attaching the t cell ligands and/or antigens of Fahmy to treat Crohn’s disease and ulcerative colitis, as taught by Fahmy (see Fahmy, paragraph 0116) as both teach similar methods of treating several inflammatory diseases. One with ordinary skill in the art at the time of the effective filing date would be motivated to combine the use of carbon nanomaterials to treat inflammatory disease as taught in Tour with the attachment of t cell ligands and/or antigens as taught by Fahmy to treat inflammatory diseases such as Crohn’s disease and ulcerative colitis and their symptoms according to the methods of attaching t cell ligands/antigens (see Fahmy, paragraphs 0076-0078) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

In regards to the argument that one skilled in the art would not expect the carbon materials to have the same anti-inflammatory activity or to treat the particular disease as claimed by the attachment of t-cell ligands and/or antigens to the carbon material, examiner points out that the claims as written are directed towards graphene quantum dots and nano-sized graphene oxide. Tour teaches a method of treating an inflammatory disease by administering a carbon material (see Tour, abs). The carbon material includes graphene quantum dots or graphene oxide, among others (see Tour, paragraph 0005).  Fahmy teaches a carbon nanotube-based composition for activating immune responses (see Fahmy, paragraph 0014). While carbon black is listed as a carbon material, it is an embodiment of Tour, just as graphene quantum dots is (see Tour, paragraph 0058). Applicant attempts to use a reference to show that it is known that carbon black induces inflammation, however for examiner to fully consider the reference, it must be correctly cited an Information Disclosure Statement. Regardless, looking at what the reference is being used to discuss, it seems that the applicant’s reference is non-analogous as it teaches the inflammation in lungs and the liver (i.e. different etiology) however, the current application is drawn towards ulcerative colitis and Crohn’s disease, both of which are diseases of the bowel. Further both references, Tour and Fahmy, teach that they are used to treat inflammatory disease (see Tour, paragraph 0009; Fahmy, paragraph 0116). It seems that applicant is attempting to show that the prior art is not enabled, but that is not persuasive as shown above, both references use the materials claimed (GQD and nano-GO) to achieve the same goal (treating inflammatory bowel disease) using the same methods (inhibiting the production of pro-inflammatory cytokines such as IFN-γ (see Tour, paragraph 0084 and activating T cells, increasing their proliferation, cytokine production, differentiation, effector functions and/or survival (see Fahmy, paragraph 0195)).

 In regards to applicant’s argument that the nano-GO or GQD of the prior art has a different structure than those used in the instant specification and thus a different effect, examiner points out that the structure in the claim is simply a graphene quantum dot or a nano-sized graphene oxide, which is taught in the art. Further, according to the specification as filed (see page 5, lines 7-18), the nano-sized graphene oxide refers to graphene with a functional group, which Fahmy teaches (see Fahmy, paragraph 0078). Further, as pointed out by applicant, the specification goes on to say that the nano-GO may refer to a plate-shaped particle. The instant claims do not recite such a specific structure, but only referring to nano-GO, which is taught by Fahmy, and the description of the nano-GO does not require the structure of a plate-shape, rather teaches it ‘may be’ in that shape. “"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).” Further, there is overlap between the diseases or disorders the teaching of Fahmy and Tour that are taught be treated by the carbon materials (see Fahmy, paragraph 0211; Tour, paragraph 0009). As such, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to use the teachings of Tour and Fahmy to formulate a method of using carbon nanomaterials, such as graphene quantum dots or graphene oxide, of Tour and attaching the t cell ligands and/or antigens of Fahmy to treat Crohn’s disease and ulcerative colitis, as taught by Fahmy (see Fahmy, paragraph 0116) as both teach similar methods of treating several inflammatory diseases. One with ordinary skill in the art at the time of the effective filing date would be motivated to combine the use of carbon nanomaterials to treat inflammatory disease as taught in Tour with the attachment of t cell ligands and/or antigens as taught by Fahmy to treat inflammatory diseases such as Crohn’s disease and ulcerative colitis and their symptoms according to the methods of attaching t cell ligands/antigens (see Fahmy, paragraphs 0076-0078) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

In regard to the argument that Tour merely lists graphene quantum dots and graphene oxide as carbon materials, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./Examiner, Art Unit 1611